Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR & email October 4, 2012 Alberto H. Zapata, Esq. Office of Insurance Products Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC20549 Re:Lincoln Life & Annuity Company of New York Lincoln Life & Annuity Variable Annuity Account H Post-Effective Amendment No. 4 File No. 333-175888 Dear Mr. Zapata: Attached is a copy of the above-referenced post-effective amendment filed on September 26, 2012.The amendment consists of a supplement to the May 1, 2012 prospectus that we hope will go effective on December 3, 2012. The May 1, 2012 prospectus and the Statement of Additional Information have been incorporated by reference to a previous post-effective filing. The amendment outlines the following changes to the prospectus effective December 3, 2012, unless otherwise noted: · the current charge for both the single life and joint life options of the Lincoln SmartSecurity® Advantage will be increased for new elections and for existing contractowners upon the next election of a step-up of the Guaranteed Amount; · the age-banded percentages for calculating the Guaranteed Annual Income under Lincoln Lifetime IncomeSM Advantage 2.0 and Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds will be adjusted and will be applicable to new elections of these riders; · the addition of a new investment option and the resulting changes to the Investment Requirements; and · purchase payments totaling $1 million or more (which includes total purchase payments for all contracts issued by the Company (or its affiliates) in which youare an owner and/or annuitant) will be subject to Home Office approval (effective January 1, 2013). Please contact me at (860) 466-1222 with any questions or comments, and thank you for your assistance. Sincerely, Scott C. Durocher Counsel
